REGENCY CENTERS CORPORATION One Independent Drive, Suite 114 Jacksonville, FL32202 April 8, 2015 Via EDGAR Securities and Exchange Commission treet, NE Washington, DC20549 Re: Regency Centers Corporation Registration Statement on Form S-3 (File No. 333-202971) Ladies and Gentlemen: We are filing this letter in order to provide the staff of the Division of Corporation Finance sufficient time to perform its customary screening and review of registration statements prior to their effectiveness. Pursuant to Rule 473(c) of the Securities Act of 1933 (the “Act”), the following delaying amendment, prescribed by Rule 473(a) of the Act, is hereby incorporated into the facing page of the Registration Statement on Form S-3 (File No. 333-202971) filed by Regency Centers Corporation on March 25, 2015: “The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission acting pursuant to said Section 8(a), may determine.” Should you have any questions regarding the Registration Statement, please feel free to contact Michael Kirwan at (904) 633-8913. Kind regards, /s/ J. Christian Leavitt J. Christian Leavitt Senior Vice President and Treasurer Regency Centers Corporation cc:Michael B. Kirwan, Esq. Foley & Lardner LLP
